Citation Nr: 1229366	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-50 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement for service connection for a psychiatric disability.  

2.  Entitlement to a waiver of overpayment of $9,485.46.  

3.  Entitlement to service connection for a disability manifested by flashbacks due to drug abuse.  

4.  Entitlement to service connection for the residuals of venereal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2008, the RO denied claims for service connection for "flashbacks" and "the residuals of syphilis."  The RO also did not find that new evidence had been submitted to reopen the Veteran's claim for service connection for "a nervous condition."  In June 2009, the RO notified the Veteran it had stopped a pension benefit beginning September 2008 due to an overpayment in his account.  The Veteran filed timely notice of disagreements and appeals.  

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is associated with the claims folder.  

The Virtual VA file has been reviewed by the Board.  

The following claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: whether new and material evidence has been submitted to reopen a claim of entitlement for service connection for a psychiatric disability and service connection for the residuals of venereal disease.  


FINDINGS OF FACT

1.  During the March 2012 hearing and in a signed statement, the Veteran withdrew the claim for a waiver of overpayment of $9,485.46.  

2.  During the March 2012 hearing and in a signed statement, the Veteran withdrew the claim for entitlement to service connection for a disability manifested by flashbacks due to drug abuse.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a waiver of overpayment of $9,485.46 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2. The criteria for withdrawal of the appeal of entitlement to service connection for a disability manifested by flashbacks due to drug abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In a March 2012 statement and at the hearing the same month, the Veteran stated that he wished to withdraw his claim for service connection for "flashbacks secondary to drug abuse" and claim for a waiver of overpayment of $9,485.46.  

The Board finds that the Veteran's statement indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of the substantive appeals.  In Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn his appeals (as stated above); and there remains no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeals, and they are dismissed.  


ORDER

The appeal for entitlement to a waiver of overpayment of $9,485.46 is dismissed.  

The appeal for entitlement to service connection for a disability manifested by flashbacks due to drug abuse is dismissed.  


REMAND

Regarding the new and material evidence claim, at the March 2012 Board hearing, the Veteran said he was in federal prison and received psychological treatment there.  (Transcript, p 9.)  Also, he said a VA psychologist, "Dr. Costello", told him it was possible that his current mental health problems were the ones he suffered from in the military (Transcript, p 12).  (Later he clarified it was "Dr. Corstafo", Transcript, p 15.)  

The last VA record in file is a March 2008 mental health record from Dr. Costales.  The Board finds that more recent VA medical records need to be associated with the file, especially because the Veteran currently lacks a nexus opinion to reopen his claim and if such an opinion is documented in his records it could help to reopen and substantiate the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

Also, in February 2006, the Veteran submitted an authorization and consent form with some federal prison information but did not list addresses of the institutions he named and put them all on one form.  The Veteran has been advised in the past not to put multiple institutions on the same form (See July 2005 letter).  Please send the Veteran new authorization and consent forms informing him to provide addresses for any institutions where he may have received treatment so that records may be obtained.  Records from Hunts Correctional Center are already in the file (see June 2006 response) and a negative response was already received from WCI/the state of Louisiana Department of Corrections (see May 2006 response).  

If and only if a nexus opinion linking a psychiatric disability to service is obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the psychiatric disability.  

Finally, regarding the claim for the residuals of a venereal disease, a December 1971 service treatment records showed that testing was positive for GC or gonorrhea.  The Veteran filed a claim for syphilis, but in his February 2010 appeal, he said he was treated for "sex-disease" in service.  Construing the claim liberally, the Board has re-styled the issue on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  

The Board finds that there is a duty to get a VA examination regarding venereal disease because the Veteran has current complaints, suffered disease in service and the requirement to get a VA medical examination is a low bar.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  First, associate all VA records created since March 2008 with the file.  Any negative response should be associated with the file.  

2.  Send the Veteran new authorization and consent forms informing him to provide addresses for any institutions (particularly federal prisons) where he may have received treatment so that records may be obtained.  If the forms are returned and completed, request records and document any negative responses in the file.  

3.  If and only if a nexus opinion linking a current psychiatric disability to service is obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the psychiatric disability.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the residuals of any venereal disease.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any residuals of venereal disease diagnosed, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or increased in severity during service.  The examiner should specifically reference the December 1971 service treatment record in coming to a conclusion.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


